MEMORANDUM**
*576Jamshid Rahro, a native and citizen of Iran, petitions pro se for review of a Board of Immigration Appeal’s (“BIA”) streamlined affirmance of the Immigration Judge’s (“IJ”) decision denying his application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence and will uphold the agency determination unless the evidence compels a contrary result. Hernandez-Montiel v. INS, 225 F.3d 1084, 1090-91 (9th Cir. 2000). We deny the petition.
Substantial evidence supports the IJ’s determination that Rahro did not establish past persecution or a well-founded fear of future persecution on account of a statutorily enumerated ground. See INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992) (holding that the court must uphold the denial of asylum unless the record compels a contrary conclusion).
Rahro’s challenge to the BIA’s streamlining procedures is foreclosed by Carriche v. Ashcroft, No. 02-71143, 2003 WL 22770121, at *3 (9th Cir. Nov.24, 2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.